Citation Nr: 9903107	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-10 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
disc herniation, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a right ankle sprain.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a right quadriceps tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in October 1995 with 
over 20 years of active military service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), in pertinent part, granting the veteran 
service connection for the multiple disorders in issue and 
evaluating these disorders as shown on the title page.  The 
veteran has disagreed with the disability evaluations 
assigned.  


FINDINGS OF FACT

1.  The veteran's cervical spine disability is manifested by 
moderate limitation of motion and no more than mild 
intervertebral disc syndrome.  

2.  Residuals of a right ankle sprain are not shown to result 
in moderate disability; limitation of motion is not 
demonstrated.  

3.  The veteran's service-connected right quadriceps tear is 
manifested by residual weakness and pain; and is productive 
of no more than moderate impairment.  




CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for a service-
connected cervical spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45 and Part 4, Diagnostic Codes 5290, 5293 
(1998).  

2.  The criteria for a compensable disability evaluation for 
service-connected residuals of a right ankle sprain have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.31, 4.40, 4.45 and Part 4, 
Diagnostic Code 5271 (1998).  

3.  The criteria for a disability evaluation of 10 percent 
for a service-connected right quadriceps tear have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.56 and Part 4, Diagnostic Code 5318 (1996 
and as amended July 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's increased rating claims 
are well grounded.  This finding is based on the veteran's 
evidentiary assertions that his service-connected 
disabilities are more disabling than currently evaluated and, 
thus, warrant increased compensation.  See Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Relevant evidence has 
been developed and there is no further duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  While the 
veteran's representative has argued that the veteran should 
be afforded a more contemporary VA examination and further 
that the VA examination provided to him in December 1995 was 
inadequate for rating purposes, the Board does not agree.  
Here we note the examination was sufficient to demonstrate 
the severity of the disabilities in question and is 
approximate to or after the date on which it is asserted by 
the veteran that an increase in disability was warranted.  
Further examination based on the mere possibility that an 
increase in the severity of a disability may have occurred 
during the period between the filing of the veteran's claim 
and the Board's consideration of the appeal is not required.  
See VA OPGC Prec. 11-95.  Further, with respect to the 
adequacy of this examination, the Board notes with respect to 
the representative's contention that he is correct in 
pointing out that 38 C.F.R. § 4.46 (1998) stresses the 
importance of a goniometer in measuring range of motion.  
However, use of a goniometer is not expressly mandated as 
asserted by the representative by this regulatory provision.

Disability evaluations are based on the average impairment of 
earning capacity as determined by a schedule of rating 
disabilities (Rating Schedule).  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In determining the current level of 
impairment, a disability must be considered in the context of 
the whole recorded history.  38 C.F.R. §§ 4.1, 4.2 (1998).  
However, it is the most recent evidence which is of primary 
concern since this provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, (1994).  When there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A.  Cervical Spine Disorder

Service connection is in effect for cervical spine disc 
herniation which is evaluated as 10 percent disabling, 
effective since November 1995.  Service medical records show 
that the veteran in June 1995 presented with complaints of 
neck pain with right upper extremity radicular symptoms of 
approximately 11/2 months' duration.  At the time, he denied 
any specific trauma.  Diagnostic tests to include an MRI 
disclose HNP (central) C4/5 and HNP C5/6 with right C6 
impingement.  The veteran was provided physical therapy for 
his complaints.  

On his VA examination in December 1995, the veteran 
complained of pain and stiffness in his neck and numbness in 
his right hand, specifically the right index finger and right 
thumb.  On musculoskeletal evaluation, the cervical spine 
range of motion was as follows:  Flexion was limited to about 
30 degrees, dorsiflexion was about 5 degrees, lateroflexion 
was 30 degrees and rotation to the right was 45 degrees with 
discomfort.  Rotation to the left was about 60 degrees 
without any discomfort.  There was no tenderness upon 
percussing the spinous processes, however, there was 
tenderness along the right paravertebral muscles.  The muscle 
tone of both upper extremities appeared to be within normal 
limits.  There was no evidence of hypoesthesia of the right 
thumb and index finger.  The grip of both hands appeared to 
be adequate.  Herniated nucleus pulposus C5 and C6 diagnosed 
by MRI and with residual neurologic deficit, manifested with 
numbness of the right thumb and right index finger, was the 
diagnosis.  

A 10 percent evaluation has been assigned by the RO under 
Diagnostic Code 5293.  Under that code, a 10 percent 
evaluation is warranted for mild intervertebral disc 
syndrome; a 20 percent evaluation is warranted where moderate 
intervertebral disc syndrome with recurring attacks is shown; 
a 40 percent evaluation is warranted where severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief is shown.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief).  Diagnostic Code 5293.

Under Diagnostic Code 5290 for limitation of motion of the 
cervical spine, slight limitation of motion warrants a 
10 percent evaluation.  Moderate limitation of motion is 
rated 20 percent.  Severe limitation of motion of the 
cervical spine is rated 30 percent.  Diagnostic Code 5290.  

The veteran has complaints of pain and stiffness in his neck 
and numbness in his right thumb and right index finger.  
Limitation of motion of the cervical spine is only slightly 
decreased in right rotation and lateroflexion.  The veteran's 
backward extension, however, is more significantly limited to 
approximately 60 percent of normal excursion.  Excursions in 
other planes, i.e., forward flexion and rotation to the left, 
were full.  Discomfort was objectively exhibited with some 
motion in addition to the veteran's complaints of pain.  The 
Board finds, bearing in mind the benefit of the doubt rule, 
that the veteran has moderate limitation of motion.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  His limitation is closer to moderate (20 percent) 
than severe (30 percent) and, thus, no more than a 20 percent 
rating will be assigned.  Diagnostic Code 5290; 38 C.F.R. 
§ 4.7.  

While the veteran could be alternatively rated for his 
cervical spine disorder under Diagnostic Code 5293, there is 
no current medical evidence of any significant intervertebral 
disc disease productive of more than mild neurological 
symptoms.  An increased evaluation, therefore, over the 
20 percent contemplated for moderate limitation of motion is 
not warranted.  

B.  Residuals of a Right Ankle Sprain

The veteran's service medical records reveal that the veteran 
sprained his right ankle in 1976 and again in 1982 and was 
noted in service as late as August 1992 to have chronic right 
ankle pain.  Service connection for residuals of a right 
ankle sprain was established by the RO's rating action in 
June 1996, effective from November 1995.  This disorder was 
rated noncompensably disabling.  

On his December 1995 VA examination, the veteran reported a 
history of injury to both ankles but made no specific 
complaints referable thereto.  The veteran's carriage, 
posture and gait were noted by his examiner to be within 
normal limits.  Examination of both ankles revealed full 
range of motion without any discomfort.  There was no 
evidence of soft tissue swelling or tenderness.  A history of 
injury to both ankles with possible post-traumatic 
osteoarthropathy was diagnosed.  

Under the VA rating schedule, a 10 percent rating is 
warranted for moderate limitation of ankle motion, and a 
20 percent rating is warranted where it is marked.  38 C.F.R. 
Part 4, Code 5271.  When the requirements for a compensable 
rating are not shown, a zero percent rating is to be 
assigned.  38 C.F.R. § 4.31.  

On VA examination of the veteran's right ankle in December 
1995, there was no limitation of motion, tenderness, swelling 
and/or enlargement.  The veteran's gait was normal.  As the 
veteran has no limitation of right ankle motion, he does not 
warrant a compensable rating under Diagnostic Code 5271.  
Accordingly, the Board finds that the current noncompensable 
rating is appropriate.  38 C.F.R. § 4.31.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is inapplicable and the claim 
for a compensable rating for service-connected residuals of a 
right ankle sprain must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Residuals of a Right Quadriceps Tear

The veteran's service medical records show that, in June 
1993, the veteran was noted to have complaints of burning 
sensation in his right thigh and a slight "divot" in the 
muscle substance of the anterior midthigh that was tender to 
percussion.  The veteran believed that he injured his thigh 
while doing rehabilitation for his right ankle.  An old 
quadriceps tear of the right thigh was diagnostically 
assessed in September 1993.  The veteran was prescribed a 
regimen of physical therapy for his thigh injury.  

On VA examination in December 1995, the veteran reported that 
he tore his right quadriceps while running in 1993.  He 
complained of pain after prolonged walking.  A physical 
examination of both lower extremities revealed some weakness 
over the right quadriceps and tenderness with a small degree 
of muscle wasting medially.  The veteran was able to stand on 
his toes and heels without any difficulty.  History of torn 
right quadriceps with residual pain and weakness was 
diagnosed.  

During the current appeal, sections of the VA rating schedule 
pertaining to muscle injuries were amended, effective July 3, 
1997.  See 38 C.F.R. §§ 4.47-4.73, Codes 5371-5329 (1998).  
The United States Court of Veterans Appeals (Court) has held 
that when the law and regulations change after a claim has 
been filed or reopened but before the administrative judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply unless Congress provided otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
case, there is no significant difference between the old and 
new criteria in evaluating the veteran's service-connected 
right thigh disability.  Therefore, neither version can be 
said to be advantageous in comparison to the other.  

The factors to be considered in the evaluation of disability 
residuals of healed wounds involving muscle groups due to 
gunshot or other trauma are found in 38 C.F.R. § 4.56.  Such 
muscle injuries are classified into four general categories, 
slight, moderate, moderately severe and severe.  The factors 
considered in evaluating the severity of a muscle injury are 
the velocity, trajectory, and size of the muscle which 
influents the wound, the extent of the initial injury, and 
duration of the hospitalization, the therapeutic measures 
acquired to treat the disability, and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which resulted in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.  

The veteran's right thigh injury residuals are rated by the 
RO under a disability of Muscle Group XVIII whose function is 
outward rotation of the thigh and stabilization of hip joint.  
38 C.F.R. Part 4, Diagnostic Code 5318, prior to and 
subsequent to July 3, 1997, provides that a zero percent 
evaluation is warranted for slight injury to Muscle 
Group XVIII.  A 10 percent evaluation is warranted for 
moderate injury.  A 30 percent evaluation requires moderately 
severe injury.  A 40 percent evaluation requires a severe 
injury.  

Clinical findings with respect to the veteran's service-
connected right thigh injury residuals are minimal and 
consist of some weakness of the right quadriceps, tenderness 
and indications of slight muscle wasting.  There was no 
showing of functional loss involving range of motion and no 
sensory deficits.  The veteran asserts that he has pain with 
prolonged walking.  The Board is cognizant of the decision of 
the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995) with 
regard to the evaluations of disability which involve 
functional loss due to pain.  Since the veteran's right 
quadriceps injury results in pain, weakness and some muscle 
wasting, the Board believes that the overall right thigh 
symptomatology causes functional impairment and is 
commensurate with moderate injury to Muscle Group XVIII such 
as to warrant a 10 percent evaluation under Diagnostic 
Code 5318.  Greater disability, more than moderate, such as 
to warrant a disability in excess of 10 percent is clearly 
not shown.


ORDER

An increased evaluation of 20 percent is granted for a 
cervical spine disc herniation.

An increased (compensable) evaluation for residuals of right 
ankle sprain is denied.

An increased evaluation of 10 percent is granted for 
residuals of a right quadriceps tear.  


REMAND

The veteran's service-connected hypertension was formally 
rated on the basis of Diagnostic Code 7101 of VA Schedule for 
Rating Disabilities.  38 C.F.R. § 4.104 (1996).  However, the 
VA schedular criteria for rating hypertension were revised, 
effective January 12, 1998.  The United States Court of 
Veterans Appeals has held that, when the law or regulation 
changes after the claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Inasmuch as the RO has not had the opportunity to consider 
the veteran's claim for an increased rating for his service-
connected hypertension under the revised rating criteria, the 
Board finds that further development is required with respect 
to that claim.  

In view of the foregoing, the issue of an increased 
evaluation for hypertension is REMANDED for the following 
action:

1.  VA should arrange for an examination 
of the veteran's hypertension.  Any 
indicated special studies should be 
performed and clinical findings reported 
in detail.  All findings necessary to 
apply both the old and the new criteria 
should be entered, and to that end, the 
examiner should be provided with the 
provisions of Diagnostic Code 7101, prior 
to and on or after January 12, 1998.  The 
claims folder and a copy of this REMAND 
order should be provided for the 
examiner's review prior to the 
examination.  

2.  When the above development has been 
completed, the RO should review the 
record and ensure that the development 
requested has been complied with in full.  
Thereafter, the RO should evaluate the 
veteran's service-connected hypertension 
under the old rating criteria.  
Additionally, hypertension should be 
evaluated under the new rating criteria, 
which became effective January 12, 1998.  
The veteran should be assigned an 
evaluation consistent with whichever 
rating criteria would provide for a 
higher rating.

If the benefit sought on appeal is not granted, the appellant 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable time to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if in order.  
No action is required of the veteran until notified.  The 
purpose of this REMAND is to obtain clarifying information 
and to comply with present decisions of the United States 
Court of Veterans Appeals.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).







 Department of Veterans Affairs

